 


113 HRES 277 EH: Dismissing the election contest relating to the office of Representative from the Ninth Congressional District of Tennessee.
U.S. House of Representatives
2013-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 
1st Session 
H. RES. 277 
In the House of Representatives, U. S.,

June 26, 2013
 
RESOLUTION 
Dismissing the election contest relating to the office of Representative from the Ninth Congressional District of Tennessee. 
 
 
That the election contest relating to the office of Representative from the Ninth Congressional District of Tennessee is dismissed. 
 
Karen L. Haas,Clerk.
